        Case 8:20-cv-02268-DOC-DFM Document 16 Filed 12/08/20 Page 1 of 3 Page ID #:1633
Name and address:
                            Anna P. Engh
                           One CityCenter
                        850 Tenth Street, NW
                        Washington, DC 20001


                                              UNITED STATES DISTRICT COURT
                                             CENTRAL DISTRICT OF CALIFORNIA

                                                                           CASE NUMBER
Ace Property and Casualty Insurance Company
                                                         Plaintiff(s),                            8:20-cv-02268-DOC-DFM

                 v.
                                                                              APPLICATION OF NON-RESIDENT ATTORNEY
McKesson Corporation et al.                                                         TO APPEAR IN A SPECIFIC CASE
                                                      Defendant(s),                        PRO HAC VICE
INSTRUCTIONS FOR APPLICANTS
(1) The attorney seeking to appear pro hac vice must complete Section I of this Application, personally sign, in ink, the certification in
    Section II, and have the designated Local Counsel sign in Section III. ELECTRONIC SIGNATURES ARE NOT ACCEPTED. Space to
    supplement responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing (issued within the last 30
    days) from every state bar to which he or she is admitted; failure to do so will be grounds for denying the Application. Scan the
    completed Application with its original ink signature, together with any attachment(s), to a single Portable Document Format (PDF) file.
(2) Have the designated Local Counsel file the Application electronically using the Court's electronic filing system ("Motions and Related
    Filings => Applications/Ex Parte Applications/Motions/Petitions/Requests => Appear Pro Hac Vice (G-64)"), attach a Proposed Order
    (using Form G-64 ORDER, available from the Court's website), and pay the required $500 fee online at the time of filing (using a credit
    card). The fee is required for each case in which the applicant files an Application. Failure to pay the fee at the time of filing will be
    grounds for denying the Application. Out-of-state federal government attorneys are not required to pay the $500 fee. (Certain
    attorneys for the United States are also exempt from the requirement of applying for pro hac vice status. See L.R. 83-2.1.4.) A copy of the
    G-64 ORDER in Word or WordPerfect format must be emailed to the generic chambers email address. L.R. 5-4.4.2.
SECTION I - INFORMATION
Engh, Anna P.
Applicant's Name (Last Name, First Name & Middle Initial)                                            check here if federal government attorney
Covington & Burling, LLP
Firm/Agency Name
One CityCenter                                                           (202) 662-5221                          (202) 778-5221
850 Tenth Street, NW                                                     Telephone Number                        Fax Number
Street Address
Washington, DC 20001                                                                                 aengh@cov.com
City, State, Zip Code                                                                                 E-mail Address

I have been retained to represent the following parties:
McKesson Corporation                                                        Plaintiff(s)   ✖   Defendant(s)     Other:
                                                                            Plaintiff(s)       Defendant(s)     Other:
Name(s) of Party(ies) Represented

List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his or
her membership. Use Section IV if more room is needed, or to provide additional information.

                 Name of Court                          Date of Admission             Active Member in Good Standing? (if not, please explain)
District of Columbia                                        2/13/1991               Yes




G-64 (09/20)               APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                                Page 1 of 3
        Case 8:20-cv-02268-DOC-DFM Document 16 Filed 12/08/20 Page 2 of 3 Page ID #:1634
List all cases in which the applicant has applied to this Court for pro hac vice status in the previous three years (continue in Section IV if
needed):
        Case Number                                    Title of Action                             Date of Application      Granted / Denied?




If any pro hac vice applications submitted within the past three (3) years have been denied by the Court, please explain:




Attorneys must be registered for the Court's electronic filing system to practice pro hac vice in this Court. Submission
of this Application will constitute your registration (or re-registration) to use that system. If the Court signs an Order
granting your Application, visit www.pacer.gov to complete the registration process and activate your e-filing
privileges in the Central District of California.

           SECTION II - CERTIFICATION

           I declare under penalty of perjury that:

           (1) All of the above information is true and correct.
           (2) I am not a resident of the State of California. I am not regularly employed in, or engaged in
               substantial business, professional, or other activities in the State of California.
           (3) I am not currently suspended from and have never been disbarred from practice in any court.
           (4) I am familiar with the Court's Local Civil and Criminal Rules, the Federal Rules of Civil and
               Criminal Procedure, and the Federal Rules of Evidence.
           (5) I designate the attorney listed in Section III below, who is a member in good standing of the Bar
               of this Court and maintains an office in the Central District of California for the practice of law, in
               which the attorney is physically present on a regular basis to conduct business, as local counsel
               pursuant to Local Rule 83-2.1.3.4.

               Dated December 8, 2020                                 Anna P. Engh
                                                                      Applicant's Name (please type or print)


                                                                      Applicant's Signature


G-64 (09/20)              APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                              Page 2 of 3
Case 8:20-cv-02268-DOC-DFM Document 16 Filed 12/08/20 Page 3 of 3 Page ID #:1635
